NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


In the Interest of J.R., a child.        )
                                         )
                                         )
B.D.,                                    )
                                         )
               Appellant,                )
                                         )
v.                                       )    Case No. 2D18-4082
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
               Appellees.                )
                                         )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for
Hillsborough County; Kim Hernandez
Vance, Judge.

Ita M. Neymotin, Regional Counsel, and
Joseph Thye Sexton, Assistant Regional
Counsel, Fort Myers, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus,
Assistant Attorney General, Tampa, for
Appellee Department of Children and
Families.

Thomasina Moore and Joanna
Summers Brunell, Tallahassee, for
Appellee Guardian ad Litem Program.
PER CURIAM.


            Affirmed.


KELLY, VILLANTI, and SMITH, JJ., Concur.




                                      -2-